Browne, J.
The petitioner, R. L. Moody, applied for and obtained a writ of habeas corpus, alleging that he was unlawfully deprived of his liberty by the sheriff of Jackson County, in the common jail, and that the confinement was against his will and consent.
The sheriff in his return, says that he holds the petitioner by virtue, of a commitment issued by the County Judge of Jackson County, and tenders with his return, the commitment, which recites that “Robert Moody was upon the 31st day of October, A. D. 1923, tried and convicted of the offense of ‘drunkenness.’ ”
The Circuit Judge remanded the prisoner to the custody of the sheriff.
The commitment is the authority by which the sheriff claims the right to hold the petitioner.
The writ oí.habeas corpus challenges the right of the *177sheriff to hold the petitioner in custody, and it is incumbent upon the sheriff to show his right to do so.
The commitment, which the sheriff exhibits as his authority for depriving the petitioner of his liberty, shows that the petitioner was convicted of “drunkenness” which no statute of Florida prohibits.
Section 5472, Revised General Statutes, 1920, provides “that it shall be unlawful for any person to become or to be drunk or intoxicated.”
In Albritton v. State, 82 Fla. 20, 89 South. Rep. 360, it was held that the provision of Chapter 7736 making it unlawful “to become drunk or intoxicated,” was not a matter properly connected with the subject of the act, and its inclusion in the body of the act was violative of Section 16 of Article III of the State Constitution and was invalid and void.
It was subsequently re-enacted as Section 5472, Revised General Statutes, and the decision in the Albritton case does not,now affect its constitutionality.
The constitutionality of Section 5472, Revised General Statutes, which provides “that it shall be unlawful for any person to become or be drunk or intoxicated,” is not challenged in these proceedings upon any other ground than that decided in the Albritton case, and we do not pass upon it.
A judgment of guilt based upon a charge of “drunkenness” is a void judgment, in that there is no such offense described in the statutes. It may be argued the word “drunkenness” is in effect “to become or to be drunk or intoxicated. ’ ’ If that is so, the Legislature had knowledge of it, and described the offense in language of its own choosing, and it is this that the courts must be governed by in considering the prohibited offense.
Section 3549, General Statutes of 1906, provided punish*178ment for the crime of “drunkenness by the voluntary use of intoxicating liquors.” This is omitted from the Revised General Statutes of 1920, and in lieu thereof, the legislature enacted- Section 5472,, Revised General Statutes making it unlawful for any person to become or be drunk or intoxicated,” thus indicating the legislative intent to describe and punish a different offense from that of “drunkenness.”
Section 15 of Article IV of the Constitution of Florida, provides for the suspension of certain officers by the Governor, for drunkenness or incompetency.”
Does one error in an officer’s accounts, or being drunk or intoxicated once, constitute “drunkenness or incompetency?” This is not a matter for us to decide, as it relates entirely to executive and legislative action, but the fact that the constitution uses the word “drunkenness,” and the legislature uses the expression “to become or be drunk or intoxicated” seems to indicate that the expressions have different meanings, and to charge one under a statute prohibiting the other ,does not describe any offense.
The other assignments of error are not well taken.
For the failure of the sheriff to show lawful right to hold the petittioner in custody and deprive him of his liberty, the judgment remanding him is reversed.
Taylor, C. J., and Ellis, J., concur.
Terrell, J., concurs in the opinion.
West, J., dissents.